UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 15-4020


UNITED STATES OF AMERICA,

                 Plaintiff - Appellee,

          v.

DERRICK SMITH,

                 Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     Catherine C. Blake, Chief District
Judge. (1:14-cr-00170-CCB-1)


Submitted:   September 16, 2015           Decided:   September 23, 2015


Before GREGORY and WYNN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Michael Lawlor, LAWLOR & ENGLERT, LLC, Greenbelt, Maryland, for
Appellant.   Joshua Thomas Ferrentino, Assistant United States
Attorney, James G. Warwick, OFFICE OF THE UNITED STATES
ATTORNEY, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Derrick Smith seeks to appeal his conviction and sentence

after    pleading       guilty.         Smith’s     attorney     has    filed      a    brief

pursuant to Anders v. California, 386 U.S. 738 (1967), raising

the issues of whether his guilty plea was valid and whether his

sentence was reasonable, but concluding there are no meritorious

grounds for appeal.             The Government has moved to dismiss the

appeal    as    barred    by    Smith’s       waiver      of   the   right    to       appeal

included in the plea agreement.                   Smith was notified of his right

to file a pro se supplemental brief but has not done so.

     “Plea      bargains       rest     on   contractual       principles,      and         each

party    should    receive        the    benefit     of    its   bargain.”             United

States v. Blick, 408 F.3d 162, 173 (4th Cir. 2005) (citation and

internal quotation marks omitted).                      “A defendant may waive the

right    to    appeal    his    conviction        and    sentence      so   long       as   the

waiver is knowing and voluntary.”                    United States v. Davis, 689
F.3d 349, 354 (4th Cir. 2012) (citing United States v. Marin,

961 F.2d 493, 496 (4th Cir. 1992)).                      We review the validity of

an appeal waiver de novo “and will enforce the waiver if it is

valid and the issue appealed is within the scope of the waiver.”

Id. at 354-55 (citing Blick, 408 F.3d at 168).

     Upon review of the plea agreement and the transcript of the

Fed. R. Crim. P. 11 hearing, we conclude that Smith knowingly

and voluntarily waived his right to appeal his conviction and

                                              2
sentence.     Moreover, in accordance with Anders, we have reviewed

the record for any potentially meritorious issues that might

fall outside the scope of the waiver and have found none.

      Accordingly, we grant the Government’s motion to dismiss

the appeal.     This court requires that counsel inform his or her

client, in writing, of his or her right to petition the Supreme

Court of the United States for further review.             If the client

requests that a petition be filed, but counsel believes that

such a petition would be frivolous, then counsel may move in

this court for leave to withdraw from representation.            Counsel’s

motion must state that a copy thereof was served on the client.

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.


                                                                 DISMISSED




                                    3